MURPHY, P. J., dissenting. ' I believe that the order of the trial court should be affirmed, as ¡the’ record’, indicates, without contradiction, , that the property in question was properly inventoried in the estate of the decedent within nine months from the issuance of letters. It is my opinion that, in the absence of fraud by anyone other than by the decedent, the instant claim of’ a constructive or resulting trust comes within the. provisions of section 204'of the Probate Act (Ill Rev Stats 1961, c 3, § 204). As neither á summons was served on’the executor, nor a claim filed in the Probate Court “within 9 months from the issuance of letters,” it is barred’ as to tie estate, real or personal, “inventoried within, -9. months from.the issuance of letters.” Ill Rev Stats 1961, c 83, §§ 24d and 24e; Bosnak v. Murphy, 28 Ill App2d 110, 170 NE2d 640 (1960).